EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On the last line of claim 30, remove, “the third pulley”, replace with -- a third pulley --.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a remote sensing system, whereby the prior art does not teach or suggest wherein the second attachment place and the third attachment place are spaced on the aircraft along an horizontal direction perpendicular to a motion direction of the aircraft when towing the housing and located on opposite sides of the aircraft with respect to said motion direction of the aircraft; wherein the suspension by the at least three attachment places of the suspension connects the air towable housing to the aircraft, such that movement of the air towable housing relative to the aircraft along said horizontal direction enforces rotation of the at least one pulley, and wherein the pulleys are mounted on bearings which are configured for producing internal friction when each pulley is rotated, said produced friction being configured for dampening the movement along said horizontal direction, in combination with all other limitations set forth in the claim.
Regarding claim 46, applicant has sufficiently defined and claimed a remote sensing system, whereby the prior art does not teach or suggest a third attachment place disposed on the lower surface of the aircraft, the second and third attachment places being laterally spaced apart and disposed on opposed sides of the longitudinal axis along a horizontal axis perpendicular to the motion direction of the aircraft; and an attachment element coupling the air towable housing to the aircraft in suspension via one or more pulleys, the attachment element: extending directly from the second attachment place to the first attachment place; and extending directly from the first attachment place to the third attachment place, wherein translation of the air towable housing relative to the aircraft along the horizontal axis results in a rotation of at least a first pulley of the one or more pulleys, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852